     Case 2:18-cv-01210-KJM-CKD Document 71 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   FAROOQ ABDUL ALEEM,                               No. 2:18-cv-1210 KJM CKD P
12                      Plaintiff,
13           v.                                        ORDER
14   J. LIZARRAGA, et al.,
15                      Defendants.
16

17            Defendants have filed a motion asking that the court order plaintiff to respond to their

18   requests for discovery. Plaintiff has not responded to the motion.

19           Good cause appearing, IT IS HEREBY ORDERED that:

20           1. Defendants’ motion to compel (ECF No. 66) is granted.

21           2. Plaintiff shall serve responses to defendants’ requests for discovery which comply with

22   the Federal Rules of Civil Procedure within 30 days. Plaintiff’s failure to do will result in a

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                       1
     Case 2:18-cv-01210-KJM-CKD Document 71 Filed 04/27/21 Page 2 of 2


 1   recommendation that this action be dismissed without prejudice pursuant to Rule 41(b) of the
 2   Federal Rules of Civil Procedure for failing to follow court orders.
 3           3. The deadline for filing motions to compel in this action is extended to July 1, 2021.
 4           4. The deadline for filing pretrial motions is extended to September 1, 2021.
 5   Dated: April 26, 2021
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     alee1210.mtc
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
